Judgment, Supreme Court, Bronx County (Lawrence Tonetti, J.), rendered March 2, 2000, convicting defendant, after a jury trial, of 15 counts of forgery in the second degree and two counts of grand larceny in the third degree, and sentencing her to concurrent terms of 1 to 3 years, unanimously affirmed.
The verdict was based on legally sufficient evidence. There is no basis upon which to disturb the jury’s evaluation of the handwriting expert’s testimony. Defendant’s intent to deprive the complainants of their money and her wrongful taking thereof could be reasonably inferred from the evidence. Concur — Sullivan, P. J., Nardelli, Williams, Mazzarelli and Saxe, JJ.